DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 116 seen in figure 2 is not found in the specification. While one instance of reference number 116 was removed from figure 2 in the replacement sheet, another instance of reference number 116 remains in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the bottom surface" in line 4,  in referring to additional structure of the upper panel.  It is unclear if this limitation is referring to the bottom surface of the lower panel which has been previously recited or is attempting to refer to the bottom surface of the upper panel  since that is where the second air passage is defined per paragraph 37 of the originally filed specification. For the purposes of examination this limitation will be read as  “a  second air passage formed on a bottom surface of the upper panel” emphasis added by the examiner. Claim 11 and 18 are is rejected for their dependency from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Jeon (US Patent Application Publication US 2004/80074631 A1).
Regarding claim 1, Jeon discloses (Figure 1-5b) a heating panel (of support frames 30 and distribution plates 40 for heating pipelines 20) comprising: a lower panel (support frame 30) including: a plurality of first guides (at support parts 32) protruding upward from a bottom surface of the lower panel (the lower surface of the support frame 30 at the bottom of the recess parts 33 as seen in figure 4a and 4b) to form a passage of a heating hose (support parts 32 fix and adjust installation locations of the heating pipelines 20 per paragraph 0043); a first air passage formed on the bottom surface and a surface of  one of the plurality of first guides  (air in the recess part 33 which extends from the lower surface of the support frame 30 ); and a cross-shaped load supporting member (at space part 34 which has two sections that form a cross like shape as seen in figure 4a where the space part has two crosses or overlapping x shapes as seen in the figure) formed on an opposite side of the bottom surface on which the first air passage is formed (the space part 34 is on the opposite side of the outer surface of support parts 32 from the bottom of the support frame 30 in the recess part 33 as seen in figure 4a).
Regarding claim 2, Jeon discloses the claim limitations of claim 1 above and Jeon further discloses a plurality of second guides protruding upward from the bottom surface (the four part structure protruding upward from the bottom of the recess part 33 between the four adjacent support parts 32 as seen in figure 4a-4b), having the first air passage (for air formed in the recess part 33) on the surface thereof, and disposed between the plurality of first guides (32) to form a passage of the heating hose (20).
Regarding claim 3, Jeon discloses the claim limitations of claim 1 above and Jeon further discloses the lower panel (support frame 30) is formed in a square (the support frame 30 has a square shape as seen in figure 2 and 4a), the lower panel further comprises a first connection member (coupling protrusions 35) formed to have protrusions on two side surfaces of the square ( protrusions 35 are formed on at least two sides  of the square as seen in figure 4a), and a second connection member (coupling grooves 36) formed on the other two side surfaces of the square to be coupled with the first connection member, such that a plurality of the heating panels can be coupled with one another (the coupling grooves 36 and protrusion 35 are alternately formed on the outer surface of the body 31 to connect a plurality of support frames 30 together per paragraph 0046-0047).
Regarding claim 4, Jeon discloses the claim limitations of claim 1 above and Jeon further discloses the center of the first guide (32) is formed in a circular or oval shape (32 are formed in circles as seen in figure 4a), and a shape of a top plan view of the first guide is formed in a semicircular or semioval shape (support parts 32 disposed on the sides of body 31 are formed in semicircular shapes as seen in figure 4a) .
Regarding claim 5, Jeon discloses the claim limitations of claim 1 above and Jeon further discloses wherein the first guide (32) comprises a hose fixing member (at support pins 37) which protrudes at a position getting in contact with the heating hose (20) to fix the heating hose (per paragraph 0048).
Regarding claim 9, Jeon discloses the claim limitations of claim 1 above and Jeon further discloses the lower panel (30) further comprises a first cut groove (at recess part 33) for dividing the panel into two or four parts (as the parts are not further defined the groove  at recess 33 can divide the support frame into a left and right portion as seen in figure 4a).
Regarding claim 17, Jeon discloses the claim limitations of claim 2 above and Jeon further discloses  the first air passage is formed by a shallow groove on the bottom surface of the lower panel (air in the recess part 33 which forms a grove with a bottom at the lower surface of the support frame 30), the first guide (at support parts 32), and the second guide (the four part structure protruding upward from the bottom of the recess part 33 between the four adjacent support parts 32 as seen in figure 4a-4b), such that the first air passage is arranged on an entire surface of the lower panel (the  passage in the recess 33  for an air circulation is formed over the surface of the recess 33 which includes the support parts 32 and the lower surface of the support frame as seen in figure 4a-4b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Patent Application Publication US 2004/80074631 A1) in view of Cho (US Patent Application Publication US 2016/0010875 A1).
Regarding claim 6, Jeon discloses the claim limitations of claim 1 above, However  Jeon does not disclose a first fastening member extending from a predetermined position of the first guide to the bottom surface of the lower panel in a columnar shape.
Cho discloses (Figure 1-13) a heating panel structure with a panel (base plate 3) having guides (at support cups 20) and a first fastening member (at the through hole 21 per paragraph 0073-0074) extending from a predetermined position of the first guide (21 extends from the bottom of cup 20 as seen in at least figure 6 and 13) to the bottom surface of the lower panel in a columnar shape (as seen in figure 6 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure of Jeon to include the fastening member of Cho, doing so would have provided a structure that could minimize shock, vibration, or noise  transferred from elements below the heating panel (per paragraph 0078).
Regarding claim 7, Jeon discloses the claim limitations of claim 5 above, However  Jeon does not disclose a screw-coupling hole formed on the bottom of the first fastening member.
Cho discloses (Figure 1-13) a heating panel structure with a panel (base plate 3) having guides (at support cups 20) and a first fastening member (at the through hole 21 per paragraph 0073-0074)  with a screw-coupling hole formed on the bottom of the first fastening member (where through hole at 21b supports the support cup by screwing per paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure of Jeon to include the fastening member of Cho, doing so would have provided a structure that could minimize shock, vibration, or noise  transferred from elements below the heating panel (per paragraph 0078).
Regarding claim 8, Jeon as modified  discloses the claim limitations of claim 6 above and Jeon further discloses wherein the first guide part (32), which protrudes upward, is formed concavely on the bottom surface of the lower panel (as seen in figure 4a and explicitly 4b at least a portion of the support part 32 has a concave portion from the bottom surface as seen in figure 4b where the support structure 32 has a concave surface in the recess part 33 of figure 4b ), and the cross-shaped load supporting member (the central support part 32 has a cross shaped support as seen in figure 4a) formed around a first fastening member (at the center of the space parts in the support part 32 where the cross shaped support meets as seen in figure 4a).
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above named prior art of record does not teach or suggest the heating panel is made of a carbon composite material composed of 50 to 52 wt% of thermoplastic resin, 25 to 30 wt% of a carbon material, 22 to 26 wt% of an inorganic material, and 5 to 8 wt% of maleic anhydride polypropylene (MAPP). Although the prior art of Jeon discloses a heating panel Jeon does not disclose the specific manner wt% of construction as claimed. And additional prior art found by the examiner as cited above and below does not disclose the specific weight percent of maleic anhydride polypropylene (MAPP) in its construction let alone the other specific proportions for the materials of construction of the panel as claimed. Therefore when viewed as a whole the present claim 12 provides grounds for allowable subject matter and claims 13-15 would be allowable based on their dependency from claim 12.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above named prior art of record does not teach or suggest an upper panel coupled to the lower panel and including: a second air passage  formed on the bottom surface of the upper panel in a groove form. The upper panel of Jeon does not disclose a groove forming a second air surface on the bottom surface of the upper panel and none of the additionally cited prior art cures this deficiency. Therefore when viewed as a whole the present claim 10 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) would provide grounds for allowable subject matter and claims 11 and 18 would be allowable based on their dependency from claim 10.
Response to Arguments
Applicant’s arguments, see  page 6-7, filed 11/10/2022 with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 in the office action of 9/21/2022 has been withdrawn. 
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s argument that  the prior art of Jeon does not disclose  a cross shaped supporting member formed on an opposite side of the bottom surface on which the first air passage is formed. The examiner respectfully disagrees and notes that the term opposite side is not further defined and as such can be opposite relative to any structure such as is disclosed by Jeon where Figure 4a and 4b which discloses a cross-shaped load supporting member, at space part 34 which has two sections that form a cross like shape as seen in figure 4a where the space part has two crosses or overlapping x shapes as seen in the figure. Which is  formed on an opposite side of the bottom surface on which the first air passage is formed; since the space part 34 is on the opposite side of the outer surface of support parts 32 from the bottom of the support frame 30 in the recess part 33 as seen in figure 4a. Where the opposite side of the outer surface of the support parts form a space within the circle of the support parts 32 in which a cross shaped support at space part  34 is formed as seen in figure 4a of Jeon. This discloses that the space parts 34 are on an opposite side  of the surface of the support part 32 which forms a part of the surface that forms the recess 33 which forms the first air passage as noted above.  Therefore for at least these reasons Jeon still discloses the newly amended limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763